Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In view of applicants arguments the claims are limited to pure BaTiO3 thereby excluding any substitution of Ba or Ti in the compound including impurity amounts.
Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7,9-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoon et al (20160163457).
Yoon et al teach a dielectric composition including xBaTiO3 – y(Na.5K.5)NbO3 – z(Bi.5Na.5)TiO3 where x=.5-.97, y=.01-..48 and z=.02-.2 [0015]. ABO3 is considered inclusive of both y(Na.5K.5)NbO3 and z(Bi.5Na.5)TiO3. Also examples 1-3 include zero of z. With respect to the ABO3 being at the grain boundary the powders are mixed therefor it would be expected that at least some of the ABO3 would be present at the grain boundary.
With respect to claims 8,9 and 11 y(Na.5K.5)NbO3 is taught.
With respect to claim 10 and the dielectric loss and variation in capacity, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

Response to Arguments
Applicants’ argument that Yoon fails to disclose where the ABO3 material has been melted and introduced into the grain boundary is not persuasive in overcoming the rejection. The instant invention uses a sintering temperature of 900°C to 1300°C [0070] which would be the temperature the ABO3 compound would melt. Yoon teaches a sintering temperature as high as 1300°C therefor it would be expected that the ABO3 compound in Yoon would melt. It should be noted that both the instant invention and the process of Yoon start with precalcined powders.
The rejection over Chung et al ‘317 is withdrawn in view of applicants’ argument that the instant invention is limited to pure BaTiO3 where Chung et al ‘317 teach partial substitution of Ba with La.
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
05/14/2021